Per Curiam.
The certiorari in this case was allowed to review an order made on the 16th day of. November, 1925, in the Perth Amboy District Court, setting aside and quashing á writ of attachment issued out of that court. The order was 'based on the fact that the defendant, Joe Sehelsky, was a resident of the state at the time the writ of attachment was issued. Our reading of the testimony taken before the judge of the District Court leads us to the same conclusion as. that of the judge of the District Court. The order of the court setting aside the writ of attachment is therefore affirmed.